  Case 2:18-cv-00013-LGW-BWC Document 60 Filed 05/29/20 Page 1 of 2




                                                                                              FILED
                                                                                   John E. Triplett, Acting Clerk
                                                                                    United States District Court


                      IN THE UNITED STATES DISTRICT COURT                       By CAsbell at 8:51 am, May 29, 2020

                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 COURTNEY WARD, as next friend of J.E., a
 minor,

                Plaintiff,                                 CIVIL ACTION NO.: 2:18-cv-13

        v.

 MCINTOSH COUNTY SCHOOL DISTRICT;
 and BOBBY G. ROBINSON,

                Defendants.


                                           ORDER

       This matter is before the Court on the parties’ Third Consent Motion to Stay. Doc. 59.

In accordance with the Court’s instructions in the April 7, 2020 Order granting the parties’

second consent motion to stay, the parties report their mediation initially scheduled for May 21,

2020, has been rescheduled for June 30, 2020. Id. The parties request that all remaining

deadlines be stayed through July 7, 2020. Id. Upon due consideration and for good cause

shown, the Court GRANTS the parties’ Motion and extends the stay of all remaining deadlines

in the case to July 7, 2020. Id. The Court ORDERS the parties to file a status report on or

before July 7, 2020, informing the Court whether the parties have resolved their dispute. If the

parties do not come to an agreement during mediation, they are ORDERED to submit a
  Case 2:18-cv-00013-LGW-BWC Document 60 Filed 05/29/20 Page 2 of 2



proposed amended scheduling order for all remaining deadlines.

       SO ORDERED, this 29th day of May, 2020.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
